DETAILED ACTION 
The office action is in response to the application filled on 12/4/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  “…the second mechanical …” need to be changed to “…the second mechanical switch…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horinouchi et al. (20160204596).
Regarding claim 1. Horinouchi et al. disclose a circuit breaker (100, figure 16), comprising: a live line (along line 20L and 20R) between a live supply (supply connected to 20L) connecting terminal and a live load (load connected to 20R) connecting terminal (terminal at 20L); a neutral line (the GND terminal) between a neutral supply (Between 20L and GND) connecting terminal (terminal at 20L) and a neutral load (load connected to GND) connecting terminal (terminal at 20R); a processing unit (controller 9); a semiconductor switching unit (semiconductor switches 2L and 2R) located in the live line (a long line 20L and 20R); and a bypass line (bypass line along the line where 4L and 4R), which bypass line is connected in parallel to the semiconductor switching unit (bypass line along the line where 4L and 4R is parallel to semiconductor switches 2L and 2R) , with a first mechanical switch (4L) and a second mechanical switch (4R) located in the bypass line as shown on figure 16), with the first mechanical switch connected in series to the second mechanical switch (4L is in series to 4R), the semiconductor switching unit (2L and 2R), the first mechanical switch (4L), and the second mechanical (4R) being controlled by the processing unit (controller 9), wherein the processing unit (controller 9), in case of a short-circuit-detection or an overcurrent-detection, is configured to: send a first opening command to the first mechanical switch (send a command to open 4L between t1 and t2), and send a second opening command to the second mechanical switch (send a command to open 4R after t6) a time-delay (the time between t2 and t6 to open the mechanical switch 4R) after sending of the first opening command  (sending a command to open 4L) (papa. 0072) (figures 9, 18 and 19) (a time delay related to a time that the breaker exhibits between receiving the close signal and making the electrical connection. This time delay may be referenced herein as the breaker close time or open time). 

Regarding claim 2. Horinouchi et al. disclose wherein the time-delay comprises a predefined constant time-delay (a time delay related to a time that the breaker exhibits between receiving the close signal and making the electrical connection. This time delay may be referenced herein as the breaker close time or open time) (as shown on figure 18, the opening and closing time between time t1 and t2; t4 and t5 shows a constant time delay to open and close these switches).

Regarding claim 10.  Horinouchi et al. disclose wherein the processing unit (9) is configured to send the second opening command if the first mechanical switch does not open in reaction to the first opening command (from the controller 9 a command, the first mechanical circuit breaker can be opened with a backward current flowing through the first mechanical circuit breaker by the first backward current generation circuit, and then, after a main current is commutated to the semiconductor switch and the diode, the second mechanical circuit breaker can be opened) (para. 0014).

Regarding claim 11.  Horinouchi et al. disclose a circuit breaker (100, figure 16) wherein the first mechanical switch and the second mechanical switch (4L and 4R) are essentially identical (refer to figure 16).

Allowable Subject Matter
8.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  



Dependent claims 4-9 are allowable by virtue of their dependency.

Conclusion 
10.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    


/Nguyen Tran/Primary Examiner, Art Unit 2838